Citation Nr: 1031255	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington
 
 
THE ISSUE
 
What evaluation is warranted for coronary artery disease with 
hypertension, status post coronary artery bypass graft from June 
20, 2006?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel

INTRODUCTION
 
The Veteran had active military service from August 1981 to April 
2003.
 
This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that granted service connection and a 10 
percent rating for the Veteran's coronary artery disease with 
hypertension, status post coronary artery bypass graft, effective 
from May 1, 2003.
 
In February 2008, the Veteran testified at a travel Board 
hearing.
 
In April 2008, the Board remanded the case to the RO for further 
development.  In a July 2008 rating decision, the RO awarded a 30 
percent evaluation for the Veteran's service-connected heart 
disability, effective from June 10, 2008.
 
In January 2009, the Board denied an initial rating in excess of 
10 percent from May 1, 2003 to June 19, 2006 for the disability; 
granted a 30 percent rating from June 20, 2006; and denied a 
separate compensable rating for hypertension.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

The Court granted a joint motion for partial remand, vacating the 
Board's January 2, 2009 decision with regard to the 
determinations that a rating in excess of 30 percent was not 
warranted from June 20, 2006 and that the Veteran was not 
entitled to a separate compensable rating for hypertension.  
Those issues were remanded for additional proceedings.  The Court 
also noted that the Board's determination that an initial rating 
in excess of 10 percent from May 1, 2003 to June 19, 2006 for the 
heart disability was not subject to the remand.  As such, the 
April 2007 Board decision denying an initial evaluation in excess 
of 10 percent from May 1, 2003 to June 19, 2006 for the service-
connected heart disability is final.  38 U.S.C.A. § 7104 (West 
2002).
 
The issue of an initial evaluation in excess of 30 percent for 
coronary artery disease with hypertension, status post coronary 
artery bypass graft, from June 10, 2008, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  From June 20, 2006 to December 7, 2006, the Veteran's 
coronary artery disease was manifested by a workload of 4.5 METs, 
resulting in fatigue, dizziness and shortness of breath. 
 
2.  From December 8, 2006 to June 9, 2008, the Veteran's coronary 
artery disease was not manifested by objective evidence of more 
than one episode of acute congestive heart failure in any twelve 
month period, the appellant could perform a workload greater than 
5 METs, and there was no left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.
 
3.  Since May 1, 2003, the Veteran's hypertension has not been 
manifested by a diastolic pressure that is predominantly 100 or 
greater, or by systolic pressure that is predominantly 160 or 
greater, and there is no history of the appellant having a 
diastolic pressure of 100 or more that required continuous 
medication to maintain control.
 
 
CONCLUSIONS OF LAW
 
1.  From June 20, 2006 to December 7, 2006, the criteria for a 
rating of 60 percent for coronary artery disease with 
hypertension, status post coronary artery bypass graft, were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, 
Diagnostic Codes 7005, 7017 (2009).
 
2.  From December 8, 2006 to June 9, 2008, Veteran's coronary 
artery disease with hypertension, status post coronary artery 
bypass graft, did not meet the criteria for an evaluation greater 
than 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Codes 7005, 
7017.
   
3.  Since May 1, 2003, the criteria for a compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 
7101 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159 (c).
 
Rating Criteria
 
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
As noted above, the RO evaluated the Veteran's heart disability 
as 10 percent disabling prior to June 10, 2008 and as 30 percent 
disabling thereafter.  In January 2009, the Board denied an 
initial rating in excess of 10 percent from May 1, 2003 to June 
19, 2006.  The issue of an initial evaluation in excess of 30 
percent from June 20, 2006 remains on appeal.  
 
The Veteran's coronary artery disease with hypertension, status 
post coronary artery bypass graft, has been rated under 
Diagnostic Code 7017, 38 C.F.R. § 4.104 (2009).
 
The Veteran's heart disability may also be evaluated under 
Diagnostic Code 7005, for arteriosclerotic heart disease or 
coronary artery disease.  The criteria for Diagnostic Code 7005 
and Diagnostic Code 7017 are identical. Id.
 
A 30 percent rating contemplates a workload of greater than 5 
METs but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or X-ray.  Id.
 
A 60 percent evaluation for coronary artery disease is warranted 
when there is evidence of more than one episode of acute 
congestive heart failure in the past year; or where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where there 
is left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Id. 
 
A 100 percent evaluation is warranted when there is evidence of 
chronic congestive heart failure; or where a workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7017 (2009).
 
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  See 38 C.F.R. § 4.104, Note 2 (2009).  METs testing is 
also not required when the left ventricular ejection fraction has 
been measured and is less than 50 percent, when chronic 
congestive heart failure is present or there has been more than 
one episode of congestive heart failure within the past year, or 
when a 100 percent evaluation can be assigned on another basis.  
38 C.F.R. § 4.104 (b).
 
A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) where 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or where the an individual 
has a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.
 
When the requirements for a compensable rating of a diagnostic 
code are not shown, a noncompensable rating is assigned.  38 
C.F.R. § 4.31
 
Factual Background
 
The record reflects that in 1998, while in service, the Veteran 
underwent two-vessel coronary artery bypass grafting due to 
coronary artery.  

While on active duty in March 2001, the appellant was found to 
show resting elevated blood pressure readings in the 160-170 
systolic range despite the use of medication.  
 
Through written statements and hearing testimony, the Veteran has 
reported that he has experienced chest pain and fatigue, and that 
he takes prescribed medication to control his high blood 
pressure.  He contends that a compensable evaluation is warranted 
for his hypertension because he continually takes medication for 
treatment of the disorder and if he did not take medication, his 
blood pressure would be elevated.
 
On VA examination in May 2003, blood pressure readings of 110/80, 
114/70 and 120/78 were recorded.
 
On VA examination in October 2004, blood pressure readings of 
112/78, 110/76 and 114/78 were recorded.
 
Records from Bremerton Naval Hospital show the following blood 
pressure readings:  112/66 in October 2003; 122/70 in December 
2003; 130/60 in January 2004; 126/78 in February 2004; 130/80 and 
110/74 in October 2004; 110/72 in November 2004; 120/70 in June 
2005; 110/70 in August 2005; 130/78 in January 2006; and 120/70 
in March 2006.
 
On June 20, 2006, VA afforded the Veteran a medical examination 
performed by Marc Suffis, M.D.  The Veteran complained of 
shortness of breath, dizziness, chest pain, and easy fatigue.  
His blood pressure readings were 156/97, 164/98, and 144/82.  He 
took prescribed medication to control his blood pressure.  
Results of an electrocardiogram performed at the time showed a 
normal sinus rhythm and a non- specific ST depression.  An 
echocardiogram showed hypokinesis of the posterior and lateral 
wall.  The estimated METs level was 4.5 and an ejection fraction 
of 45 percent was noted.
 
In October 2006, Dr. Suffis re-examined the Veteran for VA.  The 
Veteran complained of constant shortness of breath and fatigue 
with physical activity.  He denied congestive heart failure.  His 
functional impairment was difficulty with exercise. The Veteran's 
blood pressure readings were 136/84, 133/75 and 147/80.  
Examination of his heart revealed a regular sinus rhythm with no 
murmurs or gallops with no evidence of congestive heart failure, 
cardiomegaly, or cor pulmonale.  There was no edema in the 
extremities.  Results of a chest-x-ray showed evidence of 
previous coronary surgery with slight cardiac prominence.  Dr. 
Suffis said a treadmill stress test was not indicated and noted 
the Veteran's subjective complaints of exertional chest pain.
 
Results of a thallium stress test performed on December 8, 2006 
revealed findings suggestive of anteriolateral ischemia.  The 
estimated METs level was 10.1, and the ejection fraction was 
normal at 57 percent.  A cardiology follow up was recommended. 
 
Records from Madigan Army Medical Center show that in May 2007, 
the Veteran was seen for complaints of shortness of breath and 
slight chest pain that developed while the Veteran exercised on a 
treadmill. He was reassured that his stress test was normal. 
Cardiac catherization testing was offered that he declined. A 
beta-blocker was prescribed.  A blood pressure reading of 121/49 
was recorded.  
 
The Veteran submitted a June 2007 written statement from Kristine 
Ewing, M.D., who said she treated the Veteran regularly since 
2005, for hypertension and coronary artery disease that were 
currently relatively well-controlled.  Dr. Ewing noted that the 
Veteran was extensively worked up for chest pain that started in 
January 2006, he was seen in two different cardiology clinics (at 
Bremerton Naval Hospital and Madigan Army Medical Center) and 
underwent two stress nuclear studies (at Bremerton and by VA 
report), both of which were negative.  She said the Veteran was 
counseled about the option of cardiac catheterization but 
declined.  Dr. Ewing's working diagnosis was costochondritis that 
she suspected would be a chronic, albeit, a waxing and waning 
problem.
 
During his June 2007 personal hearing at the RO, the Veteran 
testified that he became tired and fatigued during the stress 
test performed during his recent VA examination.  He reported 
that, approximately six months earlier, he became so fatigued he 
had to stop exercising.  The Veteran indicated that he was 
treated at Madigan Army Medical Center and a physician advised 
that he have stents inserted in an artery, but he refused.  He 
denied losing any time from work as a postal carrier.
 
Treatment records from Bremerton Naval Hospital, dated in August 
2007 and January 2008, indicate that the Veteran was treated for 
chest pain.  In January 2008, it was noted that the Veteran's 
symptoms lasted for two minutes or less and immediately resolved 
and there was no suggestion that his coronary artery disease 
worsened.  The records show the following blood pressure 
readings: 151/64 in August 2007; and 130/76 and 154/80 in January 
2008.  
 
During his February 2008 Board hearing, the Veteran testified 
that, during the past year and one half, he experienced shortness 
of breath while exercising on a treadmill, with chest pain, and 
fatigue.  He said physicians increased the dosage of his 
prescribed blood pressure medication.
 
On VA examination in June 2008, blood pressure readings of 
126/82, 128/80 and 120/80 were recorded.
 
Analysis
 
Pursuant to the directive in the joint motion for remand, the 
Board has been instructed to provide more substantial reasons and 
bases for its decision.  Specifically, the Board was instructed 
to address whether the Veteran's heart disability warranted a 
rating in excess of 30 percent from June 2006 to December 2006.  
The Board was also instructed to address whether the Veteran's is 
entitled to a separate compensable rating for hypertension.  
 
In reviewing the evidence of record, the Board finds that an 
initial evaluation of 60 percent, but not greater, is warranted 
for the Veteran's coronary artery disease from June 20, 2006 to 
December 7, 2006.  It is reasonably shown that during this period 
the Veteran has experienced continuous fatigue, dizziness, and 
shortness of breath. Significantly, in the June 20, 2006 VA 
examination, clinical findings included an estimated METs level 
of 4.5.  Moreover, on VA examination in October 2006, the Veteran 
continued to report fatigue and shortness of breath with physical 
activity.  This disability picture meets the schedular criteria 
warranted for a 60 percent rating.
 
The Board has also further considered whether a still higher (100 
percent) schedular rating might be warranted.  Inasmuch as 
chronic congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent has not been shown at any time from June 20, 2006 
to December 7, 2006, the Board concludes that a further increase 
in the schedular rating (to 100 percent) is not warranted.
 
The objective medical evidence of record, however, preponderates 
against a rating in excess of 30 percent from December 8, 2006 to 
June 9, 2008.  Although the Veteran continued to complain of 
shortness of breath, fatigue and chest pain, stress nuclear 
studies conducted during this period were negative.  
Significantly, results of a thallium stress test performed on 
December 8, 2006 revealed an estimated METs level of 10.1 and an 
ejection fraction of 57 percent.  There is simply no medical 
evidence that the Veteran has ever had more than one episode of 
acute congestive heart failure (CHF) at any time during this 
period.  Likewise, he has never been shown to have a workload 
less than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent as would warrant a higher 
60 percent evaluation.  
 
In assigning a 30 percent rating from December 8, 2006 to June 9, 
2008, the Board notes that neither 38 U.S.C.A. § 5112(b)(6) nor 
38 C.F.R. § 3.105(e) apply in the context of the assignment of a 
staged rating by the Board where the Veteran's disability rating 
is not reduced, for any period of time, to a level below that 
which was in effect when the matter was appealed to the Board.  
See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).
 
The preponderance of the evidence is also against assigning an 
initial compensable rating for hypertension.  It is the Veteran's 
primary contention on appeal that his hypertension requires daily 
use of medication for its control.  The Board concedes that the 
appellant does require medication to control his blood pressure.  
Significantly, however, to warrant a compensable evaluation the 
law requires that either diastolic pressure be predominately 100 
or greater, or that systolic pressure be predominately 160 or 
greater, and a careful review of the evidence shows that neither 
of these signs has been shown since service connection was 
granted effective May 1, 2003.  The single blood pressure reading 
of 164/98 on VA examination in June 2006 is not sufficient to 
conclude that the appellant's systolic pressure is consistently 
160 or greater. 

The Board also looked through the Veteran's service medical 
records to determine whether those records showed "a history of 
diastolic pressure predominantly 100 or more" and that required 
continuous medication for control.  While it is true that the 
appellant showed persistent elevated systolic readings of 160 or 
greater in-service, and while he needed antihypertensive 
medication while on active duty, the preponderance of the 
evidence is against finding that the appellant has ever showed, 
either in-service or post service, a history of diastolic 
pressure that was predominantly 100 or more.   Hence, there is no 
basis to award a compensable evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

The symptoms presented by the Veteran's heart disability are 
fully contemplated by the rating schedule.  There is no evidence 
his disability picture is exceptional when compared to other 
Veterans with the same or similar disability.  There is no 
evidence that the claimant's heart disability at any time during 
the appellate term necessitated frequent hospitalization, or that 
either disability has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
entitlement to referral for extraschedular consideration.  Thun 
v. Peake, 22 Vet. App. 111 (2008).
ORDER
 
From June 20, 2006 to December 7, 2006, a 60 percent evaluation 
is granted for coronary artery disease with hypertension, status 
post coronary artery bypass graft, subject to the laws and 
regulations governing the award of monetary benefits.
 
From December 8, 2006 to June 9, 2008, an evaluation greater than 
30 percent is not warranted for coronary artery disease with 
hypertension, status post coronary artery bypass graft.
 
From May 1, 2003, a separate compensable evaluation is not 
warranted for hypertension.
 
 
REMAND
 
The Board finds that further development is warranted with 
respect to whether an initial evaluation in excess of 30 percent 
is warranted for coronary artery disease with hypertension, 
status post coronary artery bypass graft, from June 10, 2008. 
 
The Board notes that the June 10, 2008 VA examination findings 
include severe dyspnea, but the Veteran's left ventricular 
ejection fraction was 45 to 55 percent and his estimated METs 
workload was 6 to7.  Findings from a June 2008 echocardiogram, 
however, indicated that it was an abnormal echocardiogram with 
hypokinesis and mild diastolic dysfunction of the left ventricle 
with a left ventricular ejection fraction of 45-50%.  Thus, it is 
not clear if the June 2008 echocardiogram shows evidence of left 
ventricular dysfunction and further clarification from the June 
2008 VA examiner is warranted.  The Board also concludes that the 
Veteran should be scheduled for a current VA heart examination.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA heart 
examination to be conducted by a physician to 
determine the nature and severity of the 
Veteran's service-connected coronary artery 
disease with hypertension, status post 
coronary artery bypass graft.  The claims 
file and a copy of this REMAND must be made 
available to the examiner.  In accordance 
with the latest AMIE worksheets for coronary 
artery disease, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints and the 
nature and extent of any disability.  A 
complete rationale for any opinions expressed 
must be provided.
 
The examiner is to review the June 2008 
echocardiogram report and determined whether 
the findings in the echocardiogram are 
consistent with left ventricular 
dysfunction.  If so, provide a rationale.  If 
not, provide a rationale.    
 
VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

3.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and adjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


